Opinion issued December 22, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00338-CV
____________

KIRBYVILLE SENIOR CENTER & NUTRITION SERVICES, JASPER
COUNTY COMMITTEE ON AGING, AND KIRBYVILLE CHAPTER OF
SENIOR CITIZENS, Appellants

V.

SHARRON FAYE WEST, Appellee



On Appeal from the 1st District Court
Jasper County, Texas
Trial Court Cause No. 28549



MEMORANDUM  OPINION
	Appellants, Kirbyville Senior Center & Nutrition Services, Jasper County
Commitee on Aging and Kirbyville Chapter of Senior Citizens, have filed a motion
to dismiss the appeal.  More than 10 days have elapsed, and no objection has been
filed.  No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.